DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura (US 8,863,598 B2) in view of Chen et al. (US 2010/0139433 A1).
For claim 1, Asakura discloses ball screw device 22 comprising: 
a screw shaft 3 having a first screw groove 31 [formed on an outer circumference thereof] (col. 4, lines 1 – 3); 
a ball screw nut 33 [having a second screw groove 34 formed on an inner circumference thereof] (col. 4, lines 5 – 8); and 
a plurality of balls 32 [disposed in a spiral ball raceway R1 wherein the first screw groove and the second screw groove face each other] (col. 4, lines 20 – 22), 

wherein a facing surface of the circulation member that faces an inner peripheral surface of the attachment hole includes a pressing area having a protruding portion pressing the inner peripheral surface, and a non-pressing area at which the circulation member is gap-fitted into the attachment hole, and 
wherein the non-pressing area is located in at least an area of the facing surface on an inner circumferential side of the ball screw nut with respect to the pressing area. 
Chen et al. discloses [an outer surface of each of a leg portion 41 of a circulation member 40 is defined an annular groove 43, which can further be used to control the thickness of the leg portions of the circulation member 40 in addition to being provided for accommodation of flexible members 60] (page 2, paragraph [003]);
wherein the facing surface of the circulation member that faces the inner peripheral surface of the attachment hole includes [a non-pressing area at which the circulation member is gap-fitted into the attachment hole] (figs. 4 – 6, areas of the facing surface of the circulation member which does not comprise a flexible member 60), and 
[wherein the non-pressing area is located in at least an area of the facing surface on an inner circumferential side of the ball screw nut with respect to the pressing area] (fig. 6, portions of the first and second structures include non-pressing areas on an inner circumferential side of a nut 30). 

For claim 2, Asakura modified as above discloses the ball screw device [wherein the protruding portion is formed in the circulation member on at least one of both sides in an axial direction and both sides in a circumferential direction of the ball screw nut] (figs. 4 and 5 of Chen et al., wherein the flexible members are on sides of the leg portions 41 in an axial direction of the ball screw nut 30).
For claim 3, Asakura modified as above discloses the ball screw device [wherein a contact surface of the protruding portion located on the inner circumferential side of the ball screw nut is formed in a curved shape matching an outer circumferential surface of the ball screw nut as viewed in the axial direction of the ball screw nut] (figs. 4 – 6, page 2, paragraph [0027] of Chen et al., each of the flexible members will be slightly deformed because of being pressed and squeezed by the legs 41 of the circulation member and the inner surface of the inner flange 321 of the through holes 32 of the nut 30. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20150151780 A1 – comprising a deflector having a protruding portion and projection;

JP-2007321886A – comprising a groove and O-ring between a nut and return tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611